 NAGLE PACKING COMPANYNagle Packing Company and Provision HouseWorkers Union Local 274, United Food & Com-mercial Workers International Union, AFL-CIO. Case 21-CA-19190January 14, 1981DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND ZIMMERMANUpon a charge filed on June 23, 1980, andamended July 14, 1980, by the Provision HouseWorkers Union Local 274, United Food & Com-mercial Workers International Union, AFL-CIO,herein called the Union, and duly served on NaglePacking Company, herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director of Region 21,issued a complaint and notice of hearing on August27, 1980, against Respondent, alleging that Respon-dent had engaged in, and was engaging in, unfairlabor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge and the complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding. Respondent failed to file an answer to thecomplaint.On November 10, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment with exhibits attached, Subse-quently, on November 20, 1980, the Board issuedan order transferring the proceeding to the Boardand a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment shouldnot be granted. Respondent did not file a responseto the Notice To Show Cause and therefore the al-legations of the Motion for Summary Judgmentstand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shall254 NLRB No. 66so state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegations in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onRespondent specifically states that unless an answerto the complaint is filed by Respondent within 10days of service thereof "all of the allegations insaid complaint shall be deemed to be admitted tobe true and may be so found by the Board." Fur-ther, according to Exhibit 7 submitted by counselfor the General Counsel, on October 17, 1980, hemailed by regular mail a letter notifying Respon-dent that unless Respondent filed an answer to thecomplaint by the close of business on October 24,1980, counsel for the General Counsel would file aMotion for Summary Judgment. As noted above,Respondent has not filed an answer to the com-plaint, nor did it respond to the Notice To ShowCause.No good cause to the contrary having beenshown, in accordance with the rule set forth above,the allegations of the complaint are deemed to beadmitted. Accordingly, we find as true all the alle-gations in the complaint and grant the Motion forSummary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is and has been at all times materialherein a California corporation with a facility inLos Angeles, California, where it is engaged in themeatpacking business. During the 12 months pre-ceding March 26, 1980, a representative period,Respondent has sold and shipped goods and prod-ucts valued in excess of $50,000 directly to custom-ers located outside the State of California.We find, on the basis of the foregoing, that Re-spondent is, and has been, at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THF I ABOR ORGANIZATION INVOI.VI)Provision House Workers Union Local 274,United Food & Commercial Workers International545 9DECISIONS OF NATIONAL LABOR RELATIONS BOARD546Union, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESThe following employees of Respondent untilMarch 26, 1980, who on or about March 26, 1980,became employees of Great American Veal, West,a successor to Respondent, constitute a unit appro-priate for collective-bargaining purposes within themeaning of Section 9(b) of the Act:All employees who perform work in the fol-lowing classifications: Maintenance Man, MeatCutter, Beef Breaker, Hog Cutter, PoultryMan, Corned Beef Man, Checker, ShippingClerk, Grinder (Responsible for Formula),Dicer/Pork Chop Cutter, Apprentice MeatCutter, Receiving Clerk, Order Clerk, FreezerMan, Grinder, Chopper, Mixer, Cooler Man,Cryovac and Vacuum Machine Operator,Turntable Take-off Man, Patty Machine Oper-ator, Order Runner, Wrapper, Strapper,Packer, Cryovac Scaler, Common Labor, Jani-tor and Clean-up Man.The Union has been the collective-bargainingrepresentative of these employees since at least Oc-tober 1, 1979. Thus, in or about February or March1980, Respondent and the Union entered into a col-lective-bargaining agreement, which is effectivefrom October 1, 1979, until October 1, 1982, and isautomatically renewable thereafter. Since the effec-tive date of the agreement, the Union continues tobe the exclusive bargaining representative withinthe meaning of Section 9(a) of the Act. The collec-tive-bargaining agreement includes, as part of therates of pay, wages, hours of employment, andother terms and conditions of employment, articlesseting forth certain pension, health and welfare,and other trust fund contributions by Respondent.The collective-bargaining agreement also providesfor a wage increase of 50 cents per hour for all em-ployees in the bargaining unit retroactive to Octo-ber 1979.Since in or about February or March 1980, Re-spondent has failed and refused to pay to the em-ployees the retroactive wage increase for theperiod from October 1979 to in or about Februaryor March 1980, and has failed and refused to makecontributions to certain pension, health and wel-fare, and other trust funds as required by the col-lective-bargaining agreement, entered into betweenthe Union and Respondent in or about February orMarch 1980.Since on or about May 14, 1980, the Union, bywritten request, has requested Respondent to fur-nish certain information concerning the assumptionof Respondent's business operations by GreatAmerican Veal, West (Great American hereinafter)and the relationship between Respondent andGreat American. The information requested by theUnion is necessary for, and relevant to, the Union'sperformance as exclusive bargaining representativeof the employees in the unit. Since on or aboutMay 14, 1980, Respondent has failed or refused tofurnish the Union with the requested information.Accordingly, we find that by the aforesaid con-duct, Respondent has, since in or about Februaryor March 1980, refused to bargain collectively withthe Union as the exclusive collective-bargainingrepresentative of the employees in the appropriateunit. By such refusal, Respondent has engaged in,and is engaging in, unfair labor practices within themeaning of 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section 1, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in,and is engaging in, unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order it to cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act.We have found that Respondent violated Section8(a)(5) and (1) of the Act by failing and refusing tofurnish the Union certain requested information; byunilaterally, and without notice to the Union, fail-ing and refusing to make contributions to certainpension, health and welfare, and other trust fundsas required by the collective-bargaining agreemententered into between the Union and Respondent onor about February or March 1980; and by unilater-ally, and without notice to the Union, failing andrefusing to pay employees the retroactive wage in-crease of 50 cents per hour for the period requiredby the aforesaid collective-bargaining agreement.In order to dissipate the effect of these unfair laborpractices, we shall order Respondent to furnish theinformation requested by the Union and to makewhole its employees by paying to those certainpension, health and welfare, and other trust funds,the contributions which should have been made NAGLE PACKING COMPANYpursuant to the above-described collective-bargain-ing agreement, retroactive to October 1979.'We shall further order Respondent to makewhole its employees by paying them the retroac-tive wage increase of 50 cents per hour for theperiod from October 1979 to on or about Februaryor March 1980 as required by the above-describedcollective-bargaining agreement, with interestthereon as prescribed in Florida Steel Corporation,231 NLRB 651 (1977).2The Board, upon the basis of the foregoing facts,and the entire record makes the following:CONCLUSIONS OF LAW1. Nagle Packing Company is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Provision House Workers Union Local 274,United Food & Commercial Workers InternationalUnion, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. The following employees constitute a unit ap-propriate for collective bargaining within themeaning of Section 9(b) of the Act:All employees who perform work in the fol-lowing classifications: Maintenance Man, MeatCutter, Beef Breaker, Hog Cutter, PoultryMan, Corned Beef Man, Checker, ShippingClerk, Grinder (Responsible for Formula),Dicer/Pork Chop Cutter, Apprentice MeatCutter, Receiving Clerk, Order Clerk, FreezerMan, Grinder, Chopper, Mixer, Cooler Man,Cryovac and Vacuum Machine Operator,Turntable Take-off Man, Patty Machine Oper-ator, Order Runner, Wrapper, Strapper,Packer, Cryovac Scaler, Common Labor, Jani-tor and Clean-up Man.4. Since at least October , 1979, the above-named labor organization has been, and now is, theexclusive representative of all employees in theaforesaid appropriate unit for the purposes of col-I Because the provisions of employee benefit fund agreements are vsari-able and complex,. the Board does not provide at the adjudicalory stageof a proceeding for the addition of interest at a fixed rate on unlawfullywithheld fund payments. We leave to the compliance stage the questionof whether Respondent, Nagle Packing Company, must pay any addition-al amounts into the benefit funds in order to satisfy our "make whole"remedy. These additional amounts may be determined. depending on thecircumstances of each case, by reference to the provisions in the documents governing the funds at issue, and, where there are no goerningprovisions, to evidence of any loss directly attributable to the unla:l. ulwithholding action, which might include the loss of return on insestmenlof the portion of funds withheld, additional administrative costs. etc. butnot collateral losses. Merryweather Optical Companv, 240 NLRB 1213(1979), McKissack Painting Co.. Inc., 244 NLRB 543 (1979)2 See Ogle Protection Service. Inc and James L. Ogle. 13 NI.RB h2.683 (1970)1 and. generalls. Iis Plumbing & lHearing Co., 138 NLRH 716(1962).lective bargaining within the meaning of Section9(a) of the Act.5. By unilaterally, and without notice to theUnion, failing and refusing since in or about Febru-ary or March 1980 and at all times thereafter tomake contributions to certain pension, health andwelfare, and other trust funds for the period fromOctober 1979, pursuant to the collective-bargainingagreement entered into between the Union and Re-spondent in or about February or March 1980, Re-spondent has engaged and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By unilaterally, and without notice to theUnion, failing and refusing since in or about Febru-ary or March 1980 and at all times thereafter topay its employees the 50-cent-per-hour retroactivewage increase as required by the above-describedcollective-bargaining agreement, Respondent hasengaged in, and is engaging in, unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.7. By failing or refusing since on or about May14, 1980, to furnish the Union the information it re-quested concerning the assumption of Respondent'sbusiness operations by Great American Veal, West,and the relationship between Respondent andGreat American Veal, West, all of which is neces-sary for and relevant to the Union's performance asexclusive bargaining representative, Respondenthas engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(5) ofthe Act.8. By the aforesaid refusals to bargain, Respon-dent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.9. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Nagle Packing Company, Los Angeles, California,its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively with Provi-sion House Workers Union Local 274, UnitedFood & Commercial Workers International Union,AFL-CIO, by unilaterally and without notice tothe aforesaid Union failing and refusing to make547 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontributions to certain pension, health and wel-fare, and other trust funds for the period from Oc-tober 1979, pursuant to the collective-bargainingagreement entered into between the Union and Re-spondent in or about February or March 1980.(b) Refusing to bargain collectively with theUnion by unilaterally and without notice to theUnion failing and refusing to pay its employees the50-cent-per-hour retroactive wage increase as re-quired by the above-described collective-bargainingagreement.(c) Failing or refusing to furnish certain request-ed information to the Union concerning the as-sumption of Respondent's business operations byGreat American Veal, West, and the relationshipbetween Respondent and Great American Veal,West.(d) In any like or related manner interferingwith, restraining, or coercing employees in therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Honor and abide by the terms and conditionsof employment provided for in the collective-bar-gaining agreement with Provision House WorkersUnion Local 274, United Food & CommercialWorkers International Union, AFL-CIO. The ap-propriate unit for the purpose of collective bargain-ing is:All employees who perform work in the fol-lowing classifications: Maintenance Man, MeatCutter, Beef Breaker, Hog Cutter, PoultryMan, Corned Beef Man, Checker, ShippingClerk, Grinder (Responsible for Formula),Dicer/Pork Chop Cutter, Apprentice MeatCutter, Receiving Clerk, Order Clerk, FreezerMan, Grinder, Chopper, Mixer, Cooler Man,Cryovac and Vacuum Machine Operator,Turntable Take-off Man, Patty Machine Oper-ator, Order Runner, Wrapper, Strapper.Packer, Cryovac Scaler, Common Labor, Jani-tor and Clean-up Man.(b) Make whole its employees by making contri-butions to certain pension, health and welfare, andother trust funds pursuant to the collective-bargain-ing agreement entered into between Respondentand the Union in or about February or March 1980in the manner set forth in the section in this Deci-sion entitled "The Remedy."(c) Make whole its employees by paying themthe 50-cent-per-hour retroactive wage increase re-quired by the above-described collective-bargainingagreement, plus interest in the manner set forth inthe section of this Decision entitled "TheRemedy."(d) Upon request, furnish to the Union certainrequired information concerning the assumption ofRespondent's business operations by Great Ameri-can Veal, West, and the relationship between Re-spondent and Great American Veal, West.(e) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary or useful in check-ing compliance with this Order.(f) Post at its facility in Los Angeles, California,copies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 21, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(g) Notify the Regional Director for Region 21,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.I In the cent that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall ead "Posted Pursu-ant to a Judgilent of the Uited States Court of Appeals Enforcing anOrder of the National l.abor Relations Hoard"APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOI refuse to bargain collectivelywith Provision House Workers Union Local274, United Food & Commercial Workers In-ternational Union, AFL-CIO, by unilaterallyand without notice to that Union failing andrefusing to make contributions to certain pen-sion, health and welfare, and other trust fundsfor the period from October 1979, pursuant tothe collective-bargaining agreement enteredinto between ourselves and the above-namedUnion in or about February or March 1980.WE WILL NOT refuse to bargain collectivelywith the above-named Union by unilaterallyand without notice to that Union failing andrefusing to pay our employees the 50-cent-per-548 NAGI.E PACKING COMPANYhour retroactive wage increase as requiredunder the terms of the collective-bargainingagreement entered into between ourselves andthe above-named Union in or about Februaryor March 1980.WE WILL NOT fail or refuse to furnish cer-tain requested information to that Union con-cerning the assumption of business operationsby Great American Veal, West, and the rela-tionship between our business and GreatAmerican Veal, West.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the National Labor Rela-tions Act.WE WILL honor and abide by the terms andconditions of the collective-bargaining agree-ment entered into between ourselves and theabove-named Union in or about February orMarch 1980. The bargaining unit is:All employees who perform work in the fol-lowing classifications: Maintenance Man,Meat Cutter, Beef Breaker, Hog Cutter,Poultry Man, Corned Beef Man, Checker,Shipping Clerk, Grinder (Responsible forFormula), Dicer/Pork Chop Cutter, Ap-prentice Meat Cutter, Receiving Clerk,Order Clerk, Freezer Man, Grinder, Chop-per, Mixer, Cooler Man, Cryovac andVacuum Machine Operator, Turntable Take-off Man, Patty Machine Operator, OrderRunner, Wrapper, Strapper, Packers, Cryo-vac Scaler, Common Labor, Janitor andClean-up Man.WE WILL make our employees whole bymaking contributions to certain pension, healthand welfare, and other trust funds uwhichshould have been made pursuant to the collec-tive-bargaining agreement entered into be-tween ourselves and the above-named Unionin or about February or March 1980.WE WILL make our employees whole bypaying them the 50-cent-per-hour retroactivewage increase pursuant to the above-namedcollective-bargaining agreement with theabove-named Union, plus interest.WE WILl. furnish, upon request, to theabove-named Union certain required informa-tion concerning the assumption of our businessby Great American Veal, West, and the rela-tionship between our business and GreatAmerican Veal, West.NA;IF PACKING COMPANY